DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11, 14, 16-18, 20-23, 25-27, 29-30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aboul-Hson et al. WO 01/17581.
Concerning claims 1, 20 and 32
Aboul-Hson et al. teach a catheter pump system comprising: a shaft assembly (84, 80, 62) includes a motor drive shaft coupling with 84 (not shown- page 20 lines 10-15);
an impeller (44) coupled with a distal portion of the shaft assembly; 
a motor assembly (20, 24) comprising a motor configured to impart rotation to the impeller through the shaft assembly;
a fluid pathway (28, 76, 74, 30) for supplying a fluid from outside the body, the fluid pathway conveying at least a portion of the supplied fluid proximally during operation of the catheter pump system; and

Concerning claims 2 and 21, output shaft includes element 84 coupled to the motor and drive shaft 62 coupled to impeller.
Concerning claims 3 and 22, see motor coupling 86.
Concerning claims 5 and 25, the examiner considers the second seal to be between the coupling 86 and the drive shaft. The seal prevents proximally conveyed fluid from entering the motor. 
For claims 6 and 26, the examiner considers the barrier to be the front wall of the coupling 24 which the seal 104 rests against. The first seal is distal to the barrier (as in distal direction) whereas the second seal is proximal (as in nearby) as well adjacent to the barrier. 
For claims 7 and 29, the examiner considers the periphery of the chamber (generally 106) and outlet 103 to be a diverter and has the first seal disposed therein.
For claim 8, the shaft assembly includes a lumen there through position about the element 22.
For claim 11, the examiner considers the motor coupler 24 elements 78 and 82 to be part of the motor and thus the shaft assembly including output element 80 extends through. 

Concerning claim 16, first seal 104 forms part of the fluid pathway in the return chamber that directs fluid to the output pot 102.
For claim 17, see catheter assembly 18.
For claims 18 and 30, see first channel 76 and second channel 74.
For claim 23, the motor lumen of Aboul-Hson is capable of receiving a guidewire.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 12-13, 15, 19, 28, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hson et al. WO 01/17581. Applicant differs from Aboul-Hson et al. in reciting a flat surface for the motor coupling (claim 4), a motor having a stator and rotor in a chamber (claims 12-13), a pressure responsive seal (claims 15, 28) and an expandable impeller (claims 19, 34).
	The examiner takes official notice that each of these are well-known modifications. White the coupling of Aboul-Hson 86 seems to have a tapered end, a flat .
Allowable Subject Matter

Claims 9-10, 24, 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK BOCKELMAN/Primary Examiner, Art Unit 3792